    Case 2:16-cr-00068-SSV-KWR Document 268 Filed 04/24/19 Page 1 of 2




MINUTE ENTRY
VANCE, J.
APRIL 24, 2019

                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                   CRIMINAL CASE

VERSUS                                                     NO. 16-68

JONATHAN LAWRENCE (CUSTODY)                                SECTION: R
VONZO MAGEE (CUSTODY)


CASE MANAGER: JAY SUSSLIN
COURT REPORTER: KAREN IBOS

                            REARRAIGNMENT

APPEARANCES: JONATHAN LAWRENCE, DEFENDANT
             PATRICK LINDSEY WILLIAMS, COUNSEL FOR
             LAWRENCE
             VONZO MAGEE, DEFENDANT
             ARTHUR LEMANN, IV, COUNSEL FOR MAGEE
             BRANDON LONG, ASSISTANT U.S. ATTORNEY
             U.S. PROBATION OFFICER CATHERINE HOLLINRAKE
             U.S. MARSHALS

Court begins.
All present and ready.
Defendants sworn and questioned by the Court.
Defendant Jonathan Lawrence is present to enter a plea guilty to Counts 1, 2
and 9 of the Superseding Indictment and to Count 1 of the Bill of Information
to Establish Prior Conviction.
Defendant Vonzo Magee is present to enter a plea guilty to Counts 1 and 26
of the Superseding Indictment.
Defendants cautioned regarding possible prosecution for perjury or false
statement if answers to the Court's questions are not truthful.
Defendants informed of rights to trial by jury or the Court and waives same.

JS-10: 00:35
    Case 2:16-cr-00068-SSV-KWR Document 268 Filed 04/24/19 Page 2 of 2




Reading of the Superseding Indictment by the Court to the defendants
waived.
Defendants informed of the minimum and maximum penalties.
Defendants informed of the Sentencing Guidelines.
Defendants enters a plea of Guilty.
Plea agreements signed by the defendants and counsel and submitted for
filing.
Factual bases signed by all parties and filed into the record.
The Court finds there is a factual basis for the pleas of guilty in this matter
and that the defendants are fully competent to enter pleas of guilty and is
pleading guilty knowingly and voluntarily.
The defendants ADJUDGED GUILTY on their plea of Guilty.
PRETRIAL CONFERENCE AND TRIAL ARE HEREBY CANCELLED AT TO
THIS DEFENDANT.
ALL PENDING MOTIONS ARE HEREBY SATISFIED AS MOOT AS TO THIS
DEFENDANT.
Pre-Sentence Investigations ORDERED.
SENTENCING HEARINGS set for WEDNESDAY, AUGUST 7, 2019 at 9:30
a.m.
Defendants REMANDED to the custody of the U.S. Marshals to return on the
date set for sentencing.
Court adjourned.
